FILED
                            NOT FOR PUBLICATION                              DEC 26 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



VLADIMIR KHACHATRYAN,                            No. 08-70198

              Petitioner,                        Agency No. A075-640-213

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 3, 2012
                              Pasadena, California

Before: PREGERSON, PAEZ, and HURWITZ, Circuit Judges.

       Vladimir Khachatryan, a native and citizen of Armenia, petitions for review

of the decision of the Board of Immigration Appeals (“BIA”) dismissing his appeal

from the Immigration Judge’s (“IJ”) denial of his applications for asylum,

withholding of removal, and protection under the Convention Against Torture



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
(“CAT”). Khachatryan claims he suffered past persecution on account of his

religious affiliation and also feared future persecution as a member of a particular

social group.

      Under our case law, unless the IJ makes an explicit adverse credibility

finding, an applicant’s testimony must be accepted as true. Kalubi v. Ashcroft, 364

F.3d 1134, 1137 (9th Cir. 2004). Here, because the IJ made no express adverse

credibility finding and the BIA did not address credibility, Khachatryan’s credible

and uncontroverted testimony as to his attacker’s motivation compels the

conclusion that he established the requisite nexus to be eligible for asylum on the

basis of past persecution. See Antonyan v. Holder, 642 F.3d 1250, 1254 (9th Cir.

2011). We remand to allow the BIA to consider in the first instance the issue of

future persecution on account of membership in a religious group.

      Neither the BIA nor the IJ considered Khachatryan’s claim of asylum on the

basis of his membership in a particular social group. This claim is properly

exhausted because Khachatryan specifically raised it in both appeals to the BIA.

Vargas v. INS, 831 F.2d 906, 907-08 (9th Cir. 1987). We remand to allow the BIA

to consider the issue in the first instance. INS v. Orlando Ventura, 537 U.S. 12, 16

(2002).




                                          2
      We GRANT the petition for review and REMAND to the BIA for further

proceedings consistent with this disposition.




                                          3